                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       S.A., et al.,                                    Case No. 18-cv-03539-LB
                                  12                       Plaintiffs,
Northern District of California
 United States District Court




                                                                                            ORDER GRANTING IN PART AND
                                  13                v.                                      DENYING IN PART PLAINTIFFS’
                                                                                            MOTION FOR PRELIMINARY
                                  14       DONALD J. TRUMP, et al.,                         INJUNCTION
                                  15                       Defendants.                      Re: ECF No. 24
                                  16

                                  17                                             INTRODUCTION

                                  18          Under the Immigration and Nationality Act (“INA”), the Secretary of Homeland Security has

                                  19   discretion to parole foreign nationals into the United States “temporarily” and “only on a case-by-

                                  20   case basis for urgent humanitarian reasons or significant public benefit[.]” 8 U.S.C.

                                  21   § 1182(d)(5)(A).1 Parole does not constitute admission in a valid immigration or nonimmigrant

                                  22   status, but it allows a foreign national to enter and physically be present in the United States.

                                  23          In 2014, the government instituted a program called the Central American Minors (“CAM”)

                                  24   Program, which allowed parents who were lawfully present in the United States to apply to bring

                                  25

                                  26
                                       1
                                        Section 1182(d)(5)(A) refers to the Attorney General, but pursuant to 6 U.S.C. § 557, that authority
                                  27   has now been transferred to the Secretary of Homeland Security. See, e.g., In re Arrabally, 25 I. & N.
                                       Dec. 771, 777 n.5 (B.I.A. 2012).
                                  28

                                       ORDER – No. 18-cv-03539-LB
                                   1   their children and other qualifying family members in three countries — Honduras, Guatemala,

                                   2   and El Salvador, collectively known as the “Northern Triangle” — into the United States. A

                                   3   Program goal was to discourage children from making the long and dangerous journey from the

                                   4   Northern Triangle to the United States to try to reunite with their parents. The Program sought to

                                   5   achieve this goal by allowing applicant parents to apply for their beneficiary children while the

                                   6   children remained in their original countries.2

                                   7       The CAM Program had two components: a refugee component and a parole component. U.S.

                                   8   Citizenship and Immigration Services (“USCIS”), an agency within the U.S. Department of

                                   9   Homeland Security (“DHS”), first evaluated beneficiaries to see if they qualified for refugee status

                                  10   (which, among other things, requires persecution or a well-founded fear of persecution “on

                                  11   account of race, religion, nationality, membership in a particular social group, or political

                                  12   opinion”). If the beneficiaries qualified, USCIS referred them for approval as refugees under the
Northern District of California
 United States District Court




                                  13   CAM Refugee Program. If they did not qualify, USCIS automatically considered them for parole

                                  14   into the United States under the CAM Parole Program.

                                  15       In January 2017, following a change in presidential administrations, President Donald Trump

                                  16   issued an Executive Order that (among other things) directed the Secretary of Homeland Security

                                  17   to “take all appropriate action” to ensure that DHS exercised its parole authority “only on a case-

                                  18   by-case basis” and “only when an individual demonstrates urgent humanitarian reasons or a

                                  19   significant public benefit derived from such parole.” Exec. Order 13,767 § 11(d), 82 Fed. Reg.

                                  20   8793, 8796 (2017). Beginning in January or February 2017, DHS stopped processing CAM

                                  21   Program applications — including the applications for beneficiaries who had been conditionally

                                  22   approved for parole and were awaiting processing to finalize their arrangements to travel to the

                                  23   United States — and began a review of the CAM Parole Program. In August 2017, DHS

                                  24

                                  25
                                       2
                                         Some documents related to the CAM Program use the term “applicant” to refer to the parents present
                                  26   in the United States, while others use it to refer to the children or qualifying family members in the
                                       Northern Triangle countries. This order uses “applicant” to refer to the parents present in the United
                                  27   States, “beneficiary” to refer to the children or qualifying family members in the Northern Triangle
                                       countries, and “participant” to refer to applicants and beneficiaries.
                                  28

                                       ORDER – No. 18-cv-03539-LB                        2
                                   1   announced that it was terminating the CAM Parole Program. It also announced that it was

                                   2   rescinding the decisions it had previously made under the Program for 2,714 beneficiaries whom it

                                   3   had conditionally approved for parole but who had not yet traveled to the United States.

                                   4       The plaintiffs in this case — applicant parents lawfully residing in the United States who

                                   5   applied to the CAM Program, their beneficiary children in Northern Triangle countries, and the

                                   6   nonprofit immigrant-rights organization CASA — filed this putative class-action lawsuit, bringing

                                   7   claims under the Administrative Procedure Act (“APA”), the Due Process Clause, and the equal-

                                   8   protection component of the Due Process Clause, and a claim for equitable estoppel. The claims

                                   9   challenge as unlawful DHS’s termination of the CAM Parole Program and its decision to rescind

                                  10   en masse its prior decisions to conditionally approve parole for the 2,714 beneficiaries (including

                                  11   named beneficiary-children plaintiffs in this case).

                                  12       The defendants moved to dismiss the plaintiffs’ claims. On December 10, 2018, the court
Northern District of California
 United States District Court




                                  13   granted in part and denied in part the defendants’ motion to dismiss. S.A. v. Trump, __ F. Supp. 3d

                                  14   __, No. 18-cv-03539-LB, 2018 WL 6470253 (N.D. Cal. Dec. 10, 2018).3 The court dismissed the

                                  15   plaintiffs’ due-process, equal-protection, and equitable-estoppel claims and dismissed the APA

                                  16   claims challenging DHS’s termination of the CAM Parole Program going forward. Id. The court

                                  17   denied the defendants’ motion to dismiss the plaintiffs’ APA claims challenging DHS’s decision

                                  18   to mass-rescind conditional approvals of parole that issued before DHS terminated the Program in

                                  19   August 2017. Id. at *32–33. The court held that DHS acted arbitrarily and capriciously when it

                                  20   failed to take into account and address the serious reliance interests of participants who were

                                  21   conditionally approved for parole when it mass-rescinded those approvals. Id.

                                  22       The plaintiffs moved for a preliminary injunction (1) enjoining DHS from terminating the

                                  23   CAM Parole Program and (2) vacating DHS’s mass-rescission of conditional approvals of parole.

                                  24   With respect to the second request, the plaintiffs do not seek an injunction mandating that DHS

                                  25   admit any particular Program beneficiary into the United States. Instead, they seek only an order

                                  26

                                  27   3
                                        Order – ECF No. 51. Record citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  28

                                       ORDER – No. 18-cv-03539-LB                        3
                                   1   requiring DHS to continue to process the conditionally approved beneficiaries under the

                                   2   procedures that it had in place for processing the beneficiaries before it terminated the Program.4

                                   3         The court held two hearings on the plaintiffs’ motion: one on October 30, 2018 (a hearing on

                                   4   the plaintiffs’ motion for a preliminary injunction and the defendants’ then-pending motion to

                                   5   dismiss) and, following two rounds of supplemental briefing, a second hearing on February 14,

                                   6   2019 on the plaintiffs’ preliminary-injunction motion.

                                   7         The court now grants in part and denies in part the plaintiffs’ motion. Because the court

                                   8   dismissed the plaintiffs’ claims challenging the termination of the CAM Parole Program going

                                   9   forward, it also denies the plaintiffs’ motion to enjoin DHS from terminating the Program going

                                  10   forward. The court grants the plaintiffs’ motion to enjoin DHS’s mass-rescission of conditional

                                  11   approvals of parole, vacates the mass-rescission, and orders DHS to continue processing — under

                                  12   the DHS policies and procedures in place for processing beneficiaries before January 2017 — the
Northern District of California
 United States District Court




                                  13   2,714 beneficiaries conditionally approved for parole.

                                  14

                                  15                                              STATEMENT

                                  16         The court’s first order summarized the facts and allegations regarding the CAM Parole

                                  17   Program and the plaintiffs’ claims. S.A., __ F. Supp. 3d __, 2018 WL 6470253, at *3–19. The

                                  18   following facts are relevant to the plaintiffs’ preliminary-injunction motion.

                                  19         The CAM Program was structured as a dual refugee/parole program.5 Under the CAM

                                  20   Refugee Program, certain Central American parents living lawfully in the United States could

                                  21   apply for their minor children and qualifying family members to be considered for refugee

                                  22   resettlement while the family members were still in in Honduras, Guatemala, and El Salvador.6

                                  23   Minor children and qualifying family members were accepted as refugees if they established that

                                  24

                                  25   4
                                         Pls. Suppl. Reply – ECF No. 67 at 3 (“Plaintiffs do not ask the Court to mandate a particular outcome
                                       in any given CAM application, but simply to require Defendants (including Border Patrol) to follow
                                  26   their own procedures that were in place during the last uncontested status.”).

                                  27
                                       5
                                           Compl. – ECF No. 1 at 12 (¶ 37).
                                       6
                                           Id.
                                  28

                                       ORDER – No. 18-cv-03539-LB                         4
                                   1   they qualified for resettlement under U.S. law, that is, by demonstrating that they had a well-

                                   2   founded fear of persecution based on race, religion, nationality, membership in a particular social

                                   3   group, or political opinion.7 If the minors and qualifying family members did not meet the

                                   4   eligibility criteria for refugee admission under the CAM Refugee Program, then they were

                                   5   automatically considered for parole under the CAM Parole Program pursuant to 8 U.S.C.

                                   6   § 1182(d)(5).8

                                   7         Individuals had to apply to the CAM Refugee Program before they could be considered for the

                                   8   CAM Parole Program. The process was as follows.

                                   9         First, a parent lawfully residing in the United States had to file an application with the

                                  10   assistance of a “resettlement agency” (a nonprofit organization partially funded by the government

                                  11   to welcome refugees into the country) and provide proof of identity, proof of legal status in the

                                  12   United States, and a passport photo of the beneficiary child.9 Second, the International
Northern District of California
 United States District Court




                                  13   Organization for Migration (“IOM”) — the intergovernmental organization that the State

                                  14   Department contracted to run its Resettlement Support Center in Latin America — invited the

                                  15   child to come to the capital of the country where the child was located so that IOM could

                                  16   interview the child, take the child’s biometric data and background information, prepare a case

                                  17   file, and initiate security checks.10 Third, USCIS verified the relationship between parent and child

                                  18   through documentary evidence and DNA tests.11 (The parent had to pay for DNA testing, but

                                  19   USCIS reimbursed the parent if the testing confirmed a parent-child relationship.12) Fourth,

                                  20   USCIS conducted an interview with the child in the country capital.13 Fifth, after confirming

                                  21

                                  22   7
                                        Id.; accord 8 U.S.C. § 1101(a)(42) (defining “refugee” as requiring, among other things, persecution
                                       or a well-founded fear of persecution “on account of race, religion, nationality, membership in a
                                  23   particular social group, or political opinion”).
                                  24
                                       8
                                           Compl. – ECF No. 1 at 12–13 (¶ 38).
                                       9
                                           Id. at 14 (¶ 42(a)).
                                  25   10
                                            Id. (¶ 42(b)).
                                       11
                                  26        Id. at 14–15 (¶ 42(c)).
                                       12
                                  27        Id. at 15 (¶ 42(c)).
                                       13
                                            Id. (¶ 42(d)).
                                  28

                                       ORDER – No. 18-cv-03539-LB                           5
                                   1   security-check results and DNA-test results, USCIS made a determination on the refugee

                                   2   application and notified beneficiaries of that determination by either a decision letter or a phone

                                   3   call.14 For beneficiaries who received letters, if refugee status was denied, the letter checked one of

                                   4   several boxes to explain the reason for the denial and outlined the process to request a review of

                                   5   the refugee determination.15 The letter then indicated whether the beneficiary was eligible for the

                                   6   CAM Parole Program.16

                                   7         If USCIS approved a beneficiary for the CAM Parole Program, the letter said:

                                   8              You have been conditionally approved for parole into the United States. Final
                                                  approval is conditioned upon successful completion of any remaining clearances
                                   9              that are required in the screening process. These clearances include medical
                                                  examination by a U.S. approved panel physician, completion of security clearance
                                  10
                                                  procedures, and verification of family relationships. Please see attached
                                  11              information sheet for next steps that must be completed for you to be paroled into
                                                  the United States.17
                                  12
Northern District of California
 United States District Court




                                  13         If USCIS conditionally approved a beneficiary for parole, then the beneficiary had to undergo

                                  14   a medical examination in the country capital at the parent’s expense.18 USCIS told the beneficiary

                                  15   that “IOM will contact your relative in the United States to collect payment for the medical exam”

                                  16   and “[a]fter receiving payment, IOM will contact you to arrange your exam.”19 If the beneficiary

                                  17   cleared the examination, he or she received a medical clearance valid for six months.20

                                  18         Next, USCIS told the beneficiary that “[i]f the medical results clear, IOM will contact your

                                  19   relatives in the United States to arrange for your flight” and “[a]fter IOM receives payment for

                                  20   your travel, [it] will submit the travel itinerary to USCIS.”21 After receiving the travel-itinerary

                                  21

                                  22   14
                                            Id. (¶ 42(e)).
                                       15
                                  23        Id.
                                       16
                                  24        Id.
                                       17
                                            Id. at 15–16 (¶ 42(e)).
                                  25   18
                                            Id. at 16 (¶ 42(f)).
                                       19
                                  26        Id.
                                       20
                                  27        Id.
                                       21
                                            Id. (¶ 42(g)).
                                  28

                                       ORDER – No. 18-cv-03539-LB                          6
                                   1   form from IOM, USCIS “will . . . [p]erform final security checks, [e]nsure the medical exam

                                   2   results remain valid until date of travel, and [v]erify that your relative still has a qualifying legal

                                   3   presence in the United States.”22 “[I]f we decide that you have met all requirements for parole

                                   4   under this program, we will issue Form I-512L, Authorization for Parole of an Alien Into the

                                   5   United States,” and “IOM will give you this document and your plane ticket the day you fly to the

                                   6   United States.”23

                                   7         Finally, after travel arrangements were made, the beneficiary traveled to a U.S. port of entry,

                                   8   where DHS Customs and Border Protection could authorize parole for a period of up to two

                                   9   years.24 USCIS told the beneficiary that it “will consider CAM parole extension requests for the

                                  10   duration of the program.”25

                                  11         When DHS terminated the CAM Parole Program in August 2017, it mass-rescinded its

                                  12   approvals of conditional parole for 2,714 children and family members who were still being
Northern District of California
 United States District Court




                                  13   processed (meaning, they were completing the remaining post-approval clearances and had not yet

                                  14   traveled to the United States).26

                                  15
                                       22
                                  16        Id. (¶ 42(h)).
                                       23
                                  17        Id. (emphasis removed).
                                       24
                                            Id. at 17 (¶ 42(i)).
                                  18   25
                                            Id.
                                  19   26
                                         Id. at 30 (¶ 83), 38 (¶ 120); Response to Queries, U.S. Citizenship & Immigration Servs., U.S. Dep’t
                                       of Homeland Sec., Termination of CAM Parole Program (2017 RTQ) – ECF No. 33-9 at 5
                                  20   (AR000048).
                                  21     The court makes a clarification to a footnote in its prior order. The court stated there that “30% of
                                       interviewed beneficiaries were approved as refugees, and thus would not have been considered for
                                  22   parole. Of the remaining 70% of interviewed beneficiaries who were considered for parole, 69% were
                                       approved, which results in a parole-approval rate of approximately 99% (69/70).” Id. The court should
                                  23   have said that “of the cases that have been issued decisions, 30% of interviewed beneficiaries were
                                       approved as refugees, and thus would not have been considered for parole. Of the remaining 70%,
                                  24   69% were approved, which results in a parole-approval rate of approximately 99% (69/70).” 2017
                                       RTQ – ECF No. 33-9 at 5 (AR000048). USCIS placed approximately 14% of interviewed
                                  25   beneficiaries (or approximately 1,000 beneficiaries) on an apparent indefinite hold (in most cases so
                                       that USCIS headquarters could review the applicants’ known or suspected gang affiliations). Report to
                                  26   Congressional Addressees, U.S. Gov’t Accountability Office, Refugees[:] Actions Needed by State
                                       Department and DHS to Further Strengthen Application Screening Process and Assess Fraud Risks
                                  27   (July 2017) (2017 GAO Report) – ECF No. 25-12 at 75 (p. 68). Those beneficiaries would not have
                                       received a decision on their initial refugee applications (and thus would not have been considered for
                                  28   parole under the CAM Parole Program in the first instance). Additionally, USCIS also rejected or

                                       ORDER – No. 18-cv-03539-LB                          7
                                   1                                       STANDARD OF REVIEW
                                   2       “A party can obtain a preliminary injunction by showing that (1) it is ‘likely to succeed on the

                                   3   merits,’ (2) it is ‘likely to suffer irreparable harm in the absence of preliminary relief,’ (3) ‘the

                                   4   balance of equities tips in its favor,’ and (4) ‘an injunction is in the public interest.’” Disney

                                   5   Enters., Inc. v. VidAngel, Inc., 869 F.3d 848, 856 (9th Cir. 2017) (internal brackets omitted)

                                   6   (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). “A preliminary injunction

                                   7   may also be appropriate if a movant raises ‘serious questions going to the merits’ and the ‘balance

                                   8   of hardships tips sharply towards’ it, as long as the second and third Winter factors are satisfied.”

                                   9   Id. (internal ellipsis omitted) (quoting All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134–

                                  10   35 (9th Cir. 2011)). “‘[T]he elements of the preliminary injunction test are balanced, so that a

                                  11   stronger showing of one element may offset a weaker showing of another.’” Hernandez v.

                                  12   Sessions, 872 F.3d 976, 990 (9th Cir. 2017) (quoting Pimentel v. Dreyfus, 670 F.3d 1096, 1105
Northern District of California
 United States District Court




                                  13   (9th Cir. 2012)).

                                  14

                                  15                                                ANALYSIS

                                  16   1. Success on the Merits

                                  17       1.1   Governing Law

                                  18       “Likelihood of success on the merits ‘is the most important’ Winter factor; if a movant fails to

                                  19   meet this ‘threshold inquiry,’ the court need not consider the other factors, in the absence of

                                  20   ‘serious questions going to the merits.’” Disney, 869 F.3d at 856 (citing Garcia v. Google, Inc.,

                                  21   786 F.3d 733, 740 (9th Cir. 2015) (en banc); All. for the Wild Rockies, 632 F.3d at 1134–35).

                                  22   “However, ‘once the moving party has carried its burden of showing a likelihood of success on the

                                  23

                                  24
                                       disqualified 5% of CAM Program beneficiaries at the DNA-testing stage before reaching the interview
                                  25   stage. Id. at 74 (p. 67).
                                         The court notes that “findings of fact and conclusions of law made by a court in granting a
                                  26   preliminary injunction are not binding at trial on the merits.” Shell Offshore Inc. v. Greenpeace, Inc.,
                                       815 F.3d 623, 631 n.5 (9th Cir. 2016) (citing Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981)).
                                  27   If later developments in this case provide further clarity or updates regarding these numbers, then the
                                       court will update its calculations accordingly.
                                  28

                                       ORDER – No. 18-cv-03539-LB                          8
                                   1   merits, the burden shifts to the non-moving party to show a likelihood that its affirmative defense

                                   2   will succeed.’” Id. (quoting Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1158 (9th Cir.

                                   3   2007)).

                                   4        1.2   Application

                                   5        The plaintiffs have shown a likelihood of success on the merits of their claims that DHS’s

                                   6   decision to mass-rescind conditional approvals of parole violated the APA. As the order denying

                                   7   the defendants’ motion to dismiss explained, the plaintiffs’ filings and the administrative record

                                   8   show that DHS failed to take into account and address the serious reliance interests of those

                                   9   conditionally approved participants before mass-rescinding their approvals, and its failure to do so

                                  10   was arbitrary and capricious in violation of the APA. S.A., __ F. Supp. 3d __, 2018 WL 6470253,

                                  11   at *32–33. The defendants have not shown a likelihood of success on an affirmative defense.27

                                  12        The plaintiffs have satisfied the first preliminary-injunction factor.
Northern District of California
 United States District Court




                                  13

                                  14   2. Irreparable Harm

                                  15        2.1   Governing Law

                                  16        “A plaintiff seeking preliminary relief must ‘demonstrate that irreparable injury is likely in the

                                  17   absence of an injunction.’” California v. Azar, 911 F.3d 558, 581 (9th Cir. 2018) (quoting Winter,

                                  18   555 U.S. at 22). “The analysis focuses on irreparability, ‘irrespective of the magnitude of the

                                  19   injury.’” Id. (quoting Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 725 (9th Cir. 1999)). “There must

                                  20   be a ‘sufficient causal connection’ between the alleged irreparable harm and the activity to be

                                  21   enjoined, and showing that ‘the requested injunction would forestall’ the irreparable harm

                                  22   qualifies as such a connection.” Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 886 F.3d

                                  23   803, 819 (9th Cir. 2018) (citing Perfect 10, Inc. v. Google, Inc., 653 F.3d 976, 981–82 (9th Cir.

                                  24

                                  25
                                       27
                                         See Defs. Suppl. Opp’n – ECF No. 61 (not arguing that the plaintiffs have not shown a likelihood of
                                  26   success on the merits or that the defendants have shown a likelihood of success on an affirmative
                                       defense). The defendants argue that DHS can cure the APA violation, id. at 4, but that is not the same
                                  27   as arguing that there was no APA violation or that the plaintiffs have not shown a likelihood of success
                                       on the merits.
                                  28

                                       ORDER – No. 18-cv-03539-LB                          9
                                   1   2011)). “However, a plaintiff ‘need not further show that the action sought to be enjoined is the

                                   2   exclusive cause of the injury.’” Id. (quoting M.R. v. Dreyfus, 697 F.3d 706, 728 (9th Cir. 2012)).

                                   3         2.2     Application

                                   4               2.2.1   CAM Parole Program participants

                                   5                  2.2.1.1   Harm

                                   6         The Ninth Circuit has recognized in the context of asylum, withholding-of-removal, and

                                   7   Convention Against Torture cases that a plaintiff’s physical danger in his or her home country can

                                   8   constitute irreparable harm. Leiva-Perez v. Holder, 640 F.3d 962, 969 (9th Cir. 2011).

                                   9   Additionally, “‘other important irreparable harm factors include separation from family members,

                                  10   medical needs, and potential economic hardship.’” Id. at 969–70 (internal brackets omitted)

                                  11   (quoting Andreiu v. Ashcroft, 253 F.3d 477, 484 (9th Cir. 2001) (en banc)); accord Washington v.

                                  12   Trump, 847 F.3d 1151, 1169 (9th Cir. 2017) (separation from family members is “a substantial
Northern District of California
 United States District Court




                                  13   injur[y] and even irreparable harm[]”); Regents of the Univ. of Cal v. U.S. Dep’t of Homeland Sec.,

                                  14   279 F. Supp. 3d 1011, 1046 (N.D. Cal. 2018) (Regents I) (same), aff’d, 908 F.3d 476 (9th Cir.

                                  15   2018) (Regents II).

                                  16         The plaintiffs submitted evidence that the CAM Parole Program participants are suffering

                                  17   irreparable harm from prolonged family separation and, with respect to the beneficiary-children

                                  18   plaintiffs, irreparable harm from the physical danger they face in their countries of residence. The

                                  19   named applicant-parent and beneficiary-children plaintiffs submitted declarations attesting to

                                  20   physical danger, as evinced by beatings, the murders of their relatives, and rape and murder threats

                                  21   made against them. Named plaintiff D.D. (who lawfully resides in the United States) and her

                                  22   daughter A.D. (who resides in El Salvador) submitted declarations discussing how gangs killed a

                                  23   boy outside A.D.’s house and how A.D.’s father was shot and killed in broad daylight as he picked

                                  24   up his children from school.28 Named plaintiff J.A. (who resides in El Salvador) and her mother

                                  25   S.A. (who lawfully resides in the United States) submitted declarations that gang members

                                  26

                                  27
                                       28
                                            D.D. Decl. – ECF No. 6-10 at 9 (¶ 5); A.D. Decl. – ECF No. 24-7 at 8 (¶¶ 2–3).
                                  28

                                       ORDER – No. 18-cv-03539-LB                          10
                                   1   approached J.A., that one gang member threatened her to “date” him and if she refused, he would

                                   2   take her by force, “bad things would happen to [her],” and“[her] family would never see [her]

                                   3   again,” and that girls who refuse to “date” gang members are often kidnapped, raped, and

                                   4   sometimes killed.29 Named plaintiffs M.C. and J.C. (who live in El Salvador) and their father R.C.

                                   5   (who lawfully resides in the United States) submitted declarations that gang members killed a

                                   6   neighbor of M.C.’s and J.C.’s, that a gang member who physically attacked and raped other girls

                                   7   was harassing M.C. to be his “girlfriend” and threatened that “[she] was going to pay for it with

                                   8   [her] family” if she refused, and that gang members demanded that J.C. join their gang and, after

                                   9   he refused, beat him unconscious and sent him to the hospital, injuring him so badly that he had to

                                  10   have emergency surgery to remove his spleen and remained bedridden for a month.30 Named

                                  11   plaintiff B.E. (who resides in El Salvador) and his father G.E. (who lawfully resides in the United

                                  12   States) submitted declarations that gang members murdered B.E.’s uncle (G.E.’s brother) right
Northern District of California
 United States District Court




                                  13   outside of his house and, after B.E.’s grandfather testified at his uncle’s murder trial, were

                                  14   threatening to kill B.E. in retaliation.31 The plaintiffs also submitted declarations discussing the

                                  15   harm they have suffered from their familial separations, including missing important life events

                                  16   and the opportunity to care for sick family members.32 This familial separation and risk of

                                  17   physical danger constitutes irreparable harm. Cf. Leiva-Perez, 640 F.3d at 969–70.33

                                  18

                                  19
                                       29
                                         S.A. Decl. – ECF No. 6-12 at 10–11 (¶¶ 16–17); J.A. Decl. – ECF No. 6-13 at 9 (¶ 6), 12–13 (¶¶ 21–
                                       24).
                                  20   30
                                         R.C. Decl. – ECF No. 6-11 at 11–12 (¶¶ 19–21); M.C. Decl. – ECF No. 6-15 at 10 (¶ 13), 11–12
                                       (¶¶ 21–25); J.C. Decl. – ECF No. 6-17 at 6 (¶¶ 5–9), 8 (¶ 15).
                                  21   31
                                         B.E. Decl. – ECF No. 6-16 at 8–9 (¶¶ 5–10), 11 (¶ 21); G.E. Decl. – ECF No. 6-18 at 8 (¶¶ 6–7), 10
                                  22   (¶¶ 20–21).
                                       32
                                         D.D. Decl. – ECF No. 6-10 at 12–13 (¶ 28); R.C. Decl. – ECF No. 6-11 at 9 (¶ 8); S.A. Decl. – ECF
                                  23   No. 6-12 at 10 (¶¶ 14–15); J.A. Decl. – ECF No. 6-13 at 13 (¶ 25); M.C. Decl. – ECF No. 6-15 at 10
                                       (¶ 12); B.E. Decl. – ECF No. 6-16 at 10 (¶ 18); J.C. Decl. – ECF No. 6-17 at 7 (¶ 13); G.E. Decl. –
                                  24   ECF No. 6-18 at 9 (¶ 13).
                                       33
                                  25     The defendants do not meaningfully contest that the plaintiffs are suffering irreparable harm. See
                                       Defs. Opp’n – ECF No. 32 at 28 (arguing about the balance of harms but not contesting that CAM
                                  26   Parole Program participant plaintiffs are suffering irreparable harm); Defs. Suppl. Opp’n – ECF No. 61
                                       (not contesting that Program participant plaintiffs are suffering irreparable harm); Defs. Further Suppl.
                                  27   Br – ECF No. 70 at 2 (same). The plaintiffs also note that DHS, in originally conditionally approving
                                       beneficiaries for parole in the first place (before mass-rescinding those conditional approvals),
                                  28   necessarily made a determination that such beneficiaries were sufficiently at risk of harm in their home

                                       ORDER – No. 18-cv-03539-LB                         11
                                   1               2.2.1.2    Causal connection

                                   2        The defendants contend that they did not cause the harm to the plaintiffs of family separation

                                   3   and danger in their country of residence and that the plaintiffs thus have not shown a sufficient

                                   4   causal connection between the alleged irreparable harm and the activity to be enjoined. 34 The

                                   5   court disagrees.

                                   6        The Ninth Circuit’s and Supreme Court’s decisions on the so-called “travel ban” are

                                   7   instructive on this point. Broadly speaking, the travel-ban cases involved presidential executive

                                   8   orders limiting immigrant and non-immigrant entry into the United States from several

                                   9   enumerated countries (most of which are predominately Muslim). In one line of cases, an

                                  10   individual U.S. citizen of Egyptian descent, Ismail Elshikh (together with the State of Hawaii)

                                  11   brought a suit to challenge the executive orders. Dr. Elshikh alleged that the second of these

                                  12   executive orders (“EO-2”) prevented his mother-in-law, a Syrian national residing in Syria, from
Northern District of California
 United States District Court




                                  13   obtaining a visa to travel to the United States to reunite with their shared family. Hawaii v. Trump,

                                  14   859 F.3d 741, 762 (9th Cir. 2017) (Trump I), stay granted in part and denied in part, Trump v.

                                  15   Int’l Refugee Assistance Project, 137 S. Ct. 2080 (2017) (Trump II), vacated as moot, Trump v.

                                  16   Hawaii, 138 S. Ct. 377 (2017) (Trump III). Dr. Elshikh’s mother-in-law had not visited the United

                                  17   States for over ten years (long before EO-2 was issued), and hence her separation from her family

                                  18   members had not been directly caused by the executive order. See id. The Ninth Circuit

                                  19

                                  20
                                       countries to warrant awarding them parole. See Fact Sheet, Bureau of Population, Refugees, and
                                  21   Migration, U.S. Dep’t of State and U.S. Dep’t of Homeland Sec., In-Country Refugee/Parole Program
                                       for Minors in El Salvador, Guatemala, and Honduras With Parents Lawfully Present in the United
                                  22   States (Nov. 14, 2014), available at https://2009-2017.state.gov/j/prm/releases/factsheets/2014/
                                       234067.htm (last visited Mar. 1, 2019) (“An individual considered for parole may be eligible for
                                  23   parole if DHS finds that the individual is at risk of harm, he/she clears all background vetting, there is
                                       no serious derogatory information, and someone has committed to financially support the individual
                                  24   while he/she is in the United States.”). The defendants do not meaningfully contest those DHS
                                       determinations either. See 2017 RTQ – ECF No. 33-9 at 6 (AR000049) (DHS expressly stating that in
                                  25   terminating the CAM Parole Program, it was not determining that children were no longer in danger).
                                       34
                                          Defs. Further Suppl. Br. – ECF No. 70 at 2 (“The harm to these plaintiffs consists of continued
                                  26   family separation and potential exposure to violence in their countries—situations that were not caused
                                       by defendants. For the children-plaintiffs, living with the identified harms is the status quo. By
                                  27   terminating the CAM program, the Trump Administration removed the helping hand that the Obama
                                       Administration had extended, but it did not cause the underlying harm.”).
                                  28

                                       ORDER – No. 18-cv-03539-LB                          12
                                   1   nonetheless held that Dr. Elshikh’s showing of “prolonged separation from family members”

                                   2   constituted irreparable harm warranting an injunction barring the government from enforcing the

                                   3   travel ban. Id. at 782–83. The Ninth Circuit thus implicitly held that the causal-connection

                                   4   requirement was satisfied in that case. On a petition for a writ of certiorari, the Supreme Court

                                   5   considered the Ninth Circuit’s injunction and left it in place with respect to individuals in the

                                   6   United States and family members abroad. Trump II, 137 S. Ct. at 2087.35 The Supreme Court did

                                   7   not stay or set aside the Ninth Circuit’s injunction for failure to satisfy a causal-connection

                                   8   requirement. See id.

                                   9        The Supreme Court subsequently vacated the Ninth Circuit’s order as moot after the

                                  10   government rescinded EO-2 and replaced it with a new executive order (“EO-3”). Trump III, 138

                                  11   S. Ct. 377. On Dr. Elshikh’s (and Hawaii’s) renewed challenge to EO-3, the Ninth Circuit once

                                  12   again held that Dr. Elshikh made a showing of irreparable harm warranting an injunction. Hawaii
Northern District of California
 United States District Court




                                  13   v. Trump, 878 F.3d 662, 698–99 (9th Cir. 2017) (Trump IV), rev’d, Trump v. Hawaii, 138 S. Ct.

                                  14   2392 (2018) (Trump V). The Ninth Circuit thus implicitly reaffirmed that the causal-connection

                                  15   requirement was satisfied in that case. (The Supreme Court ultimately reversed Trump IV on the

                                  16   issue of whether the plaintiffs had shown a likelihood of success on the merits, without addressing

                                  17   the issue of irreparable harm or any causal-connection requirement. Trump V, 138 S. Ct. at 2423.)

                                  18        While the Ninth Circuit’s decisions in Trump I and Trump IV were ultimately vacated or

                                  19   reversed (on grounds unrelated to the irreparable-harm prong), the decisions nonetheless provide

                                  20   insight into the application of the causal-connection requirement here. See generally Doe v.

                                  21   Trump, 288 F. Supp. 3d 1045, 1069 n.15 (W.D. Wash. 2017) (Doe I) (“[Trump v.] Hawaii I . . .

                                  22   remains persuasive authority despite the Supreme Court’s vacatur.”) (citing Orhorhaghe v. INS, 38

                                  23   F.3d 488, 493 n.4 (9th Cir. 1994)), recons. denied, 284 F. Supp. 3d 1182 (W.D. Wash. 2018) (Doe

                                  24   II). Like this case, those cases involved a U.S. resident plaintiff separated from family members

                                  25

                                  26
                                       35
                                         The Supreme Court stayed the injunction with respect to foreign nationals who did not have a
                                  27   “credible claim” of a “bona fide relationship” with a person or entity in the United States. Trump II,
                                       137 S. Ct. at 2088.
                                  28

                                       ORDER – No. 18-cv-03539-LB                         13
                                   1   living outside the United States. As in this case, in those cases the government was not the

                                   2   immediate direct cause of the familial separation, which long predated the government’s actions.

                                   3   The Ninth Circuit nonetheless affirmed injunctions in those cases, thereby implicitly holding that

                                   4   there was a sufficient causal connection in those cases between the alleged irreparable harm

                                   5   (prolonged familial separation) and the activity to be enjoined (the government’s travel ban

                                   6   preventing family members from traveling to the United States) to warrant injunctive relief. The

                                   7   court here similarly finds that there is a sufficient causal connection between alleged irreparable

                                   8   harm (prolonged familial separation and physical danger to the beneficiary-children plaintiffs) and

                                   9   the activity to be enjoined (the government’s mass-rescission of beneficiaries’ conditional parole

                                  10   into the United States). Cf. Trump I, 859 F.3d at 782–83; Trump IV, 878 F.3d at 698–99; see Nat’l

                                  11   Wildlife, 886 F.3d at 819 (“[A] plaintiff ‘need not further show that the action sought to be

                                  12   enjoined is the exclusive cause of the injury.’ . . . Irreparable harm may be caused by activities
Northern District of California
 United States District Court




                                  13   broader than those that plaintiffs seek to enjoin.”) (quoting M.R., 697 F.3d at 728).

                                  14      The defendants also argue that even if the court were to vacate DHS’s mass-rescission of

                                  15   conditional parole, DHS would retain discretion whether to ultimately grant or deny parole to any

                                  16   conditionally approved beneficiary. Whether DHS retains discretion or whether CAM Parole

                                  17   Program participants lack an enforceable “right” to parole in any individual case does not vitiate

                                  18   the causal connection or render injunctive relief inappropriate. Cf. Kuang v. U.S. Dep’t of Def.,

                                  19   340 F. Supp. 3d 873, 920–21 (N.D. Cal. 2018) (holding that “[d]elaying naturalization

                                  20   applications after applicants have been promised an expedited path to citizenship constitutes

                                  21   irreparable harm” and that “[w]hile Plaintiffs have no ‘right to naturalization,’ they can still suffer

                                  22   irreparable harm from unjustified delays in the process”) (quoting Kirwa v. United States, 285 F.

                                  23   Supp. 3d 21, 42 (D.D.C. 2017)), appeal docketed, No. 18-13781 (9th Cir. filed Dec. 17, 2018); see

                                  24   also Doe I, 288 F. Supp. 3d at 1064–65 (executive order and agency memo that suspended certain

                                  25   derivative refugees from being able to enter the United States inflicted harm even if derivative

                                  26   refugees would be subject to additional requirements before they could enter the United States in

                                  27   any event because “[w]hether [a derivate refugee] has other hurdles to cross . . . does not diminish

                                  28   the fact that the [] provisions of the Agency Memo adds two more” and thus causes harm).

                                       ORDER – No. 18-cv-03539-LB                        14
                                   1   Vacating DHS’s mass-rescission of conditional parole removes at least some of the hurdles, if not

                                   2   all, to the beneficiary-children plaintiffs’ ability to travel to the United States and relieve the harm

                                   3   they and their parents suffer. As the Ninth Circuit has recognized, “[i]t is not an abuse of

                                   4   discretion for a court to issue an injunction that does not completely prevent the irreparable harm

                                   5   that it identifies.” Nat’l Wildlife, 886 F.3d at 822.36

                                   6           2.2.2    CASA

                                   7               2.2.2.1    Harm

                                   8        The Ninth Circuit has recognized that an organizational plaintiff’s suffering “ongoing harms to

                                   9   [its] organizational missions” can constitute irreparable harm. Valle del Sol Inc. v. Whiting, 732

                                  10   F.3d 1006, 1029 (9th Cir. 2013). Courts within this circuit have granted preliminary injunctions to

                                  11   organizations on the basis of harm to the organizations’ missions, reputations, goodwill, and

                                  12   funding.37 For example, in East Bay Sanctuary Covenant v. Trump, __ F. Supp. 3d __, No. 18-cv-
Northern District of California
 United States District Court




                                  13   06810-JST, 2018 WL 6660080 (N.D. Cal. Dec. 19, 2018) (East Bay II), appeal docketed, No. 18-

                                  14   17436 (9th Cir. filed Dec. 26, 2018), four legal and social-services immigration organizations

                                  15
                                       36
                                  16     The court extended the defendants (and the plaintiffs) the opportunity to submit supplemental
                                       briefing specifically on the causal-connection requirement. Req. for Suppl. Briefing – ECF No. 69.
                                  17   The defendants did not cite any cases on point that establish that the causal-connection requirement
                                       has not been satisfied here.
                                  18
                                         The defendants first cite Winter v. National Resources Defense Council, Inc., 555 U.S. 7 (2008). The
                                  19   plaintiffs there sought to enjoin the Navy from conducting sonar exercises that the plaintiffs alleged
                                       harmed marine mammals. Id. at 16–17. The plaintiffs’ ultimate legal claims there, however, were that
                                  20   the Navy had to prepare an environmental-impact statement (“EIS”), not that it had to stop conducting
                                       sonar exercises. Id. at 32. The portion of the Winter opinion that the defendants cite is dictum about
                                  21   what the appropriate relief after a final judgment might be and how a permanent injunction barring
                                       sonar exercises (as opposed to an injunction tailored to the preparation of an EIS) might be an abuse of
                                  22   discretion. Id. at 32–33. This case does not address the causal-connection requirement for irreparable
                                       harm on a preliminary injunction. The defendants also cite Fiallo v. Bell, 430 U.S. 787, 792 (1977), to
                                  23   argue that the exclusion of aliens is a “fundamental sovereign attribute exercised by the Government’s
                                       political departments largely immune from judicial control,” and Bruker v. City of New York, No.
                                  24   93Civ.3848(MGC) (HBP), 2003 WL 256801, at *6 (S.D.N.Y. Feb. 4, 2003), and Gebhardt v. Nielsen,
                                       879 F.3d 980, 988 (9th Cir. 2018), to argue that the plaintiffs have no due-process right to reunite with
                                  25   their families. These arguments go to the merits of the plaintiffs’ claims, not the separate issue of
                                       irreparable harm and its attendant causal-connection requirement. Cf. Leiva-Perez, 640 F.3d at 969
                                  26   (consideration of irreparable harm should be “determined apart from merits issues”).
                                       37
                                         While purely monetary harm is not normally considered “irreparable,” it may be irreparable in
                                  27   certain contexts, including in APA cases because the APA does not permit recovery of monetary
                                       damages. Azar, 911 F.3d at 581 (citing 5 U.S.C. § 702).
                                  28

                                       ORDER – No. 18-cv-03539-LB                          15
                                   1   argued that a government rule that makes anyone who crosses the U.S. southern border

                                   2   somewhere other than at a designated point of entry ineligible for asylum, inflicted irreparable

                                   3   harm on the organizations. Id. at *7–8. The court there held that “the Organizations ‘have

                                   4   established a likelihood of irreparable harm’ based on their showing of serious ‘ongoing harms to

                                   5   their organizational missions,’ including diversion of resources and the non-speculative loss of

                                   6   substantial funding from other sources,” warranting a preliminary injunction. Id. at *13 (citing

                                   7   Valle del Sol, 732 F.3d at 1029). Similarly, in Doe I, 288 F. Supp. 3d 1045, two organizations that

                                   8   provide services to and help resettle refugees in the United States argued that an executive order

                                   9   and agency memo suspending certain derivative refugees from entering the United States inflicted

                                  10   irreparable harm on them because resources that the organizations had devoted to resettling

                                  11   refugees would be wasted, and the organizations would have to divert resources to address fears

                                  12   raised by the executive order and agency memo, cancel established programs, lose relationships
Northern District of California
 United States District Court




                                  13   and goodwill with volunteers and community partners, and lay off employees. Id. at 1061–62,

                                  14   1066. The court there held that “[i]n short, the Agency Memo threatens the organizational

                                  15   Plaintiffs’ mission, services, and goodwill, and therefore causes them irreparable harm,”

                                  16   warranting a preliminary injunction. Id. at 1082–83; accord Doe II, 284 F. Supp. 3d at 1185.

                                  17         Named plaintiff CASA is an immigrant-rights organization whose mission is to improve the

                                  18   quality of life in low-income immigrant communities, including by offering a wide variety of

                                  19   social, health, job-training, employment, and legal services to immigrant communities, and

                                  20   advocating for immigrant rights and social justice.38 CASA’s Chief of Programs and Services

                                  21   submitted a declaration that CASA has devoted significant resources over the life of the CAM

                                  22   Program to help members apply for the Program, to engage in a major education and outreach

                                  23   campaign to inform members about the Program, and to seek out partnerships with refugee-

                                  24   resettlement nonprofits who could submit Program applications on behalf of its members.39 A

                                  25   significant number of CASA staff worked on the CAM Program (two managers, three paralegals,

                                  26

                                  27
                                       38
                                            Escobar Decl. – ECF No. 24-2 at 2 (¶¶ 3–5).
                                       39
                                            Id. at 3–4 (¶¶ 8–13).
                                  28

                                       ORDER – No. 18-cv-03539-LB                         16
                                   1   four organizers, and 25 volunteers) and invested approximately 6,000 staff hours (equivalent to

                                   2   approximately $125,000 in salaries paid), a significant investment of CASA’s time and

                                   3   resources.40 In the wake of DHS’s mass-rescinding conditional approvals of parole for Program

                                   4   beneficiaries, CASA had to divert more resources to assist its members affected by the mass-

                                   5   rescission in finding alternative legal options for their family members and was forced to redirect

                                   6   resources, including altering staff and volunteer work plans and reassigning employees who had

                                   7   assisted with the CAM Program and had built considerable expertise with the Program.41 CASA

                                   8   also suffered damage to its reputation as a trusted provider to a vulnerable community, because

                                   9   applicant families are frustrated because the CAM Program’s long application process in many

                                  10   cases proved unfruitful, and many believe that CASA has placed them at risk of being targeted by

                                  11   the government’s anti-immigrant policies as a result of their submitting significant private

                                  12   information (including DNA, addresses, and other confidential details) to the government as part
Northern District of California
 United States District Court




                                  13   of the Program’s application process.42 This impairment of CASA’s organizational mission, loss

                                  14   of reputation and goodwill, and financial impairment constitutes irreparable harm. Cf. East Bay II,

                                  15   __ F. Supp. 3d __, 2018 WL 6660080, at *13; Doe I, 288 F. Supp. 3d at 1082–83; Doe II, 284 F.

                                  16   Supp. 3d at 1185.

                                  17                  2.2.2.2    Causal connection

                                  18         The court finds a sufficient causal connection between the irreparable harm that CASA claims

                                  19   that it suffers (impairment of its organizational mission, loss of reputation and goodwill, and

                                  20   financial impairment) and the activity to be enjoined (the government’s mass-rescission of

                                  21   conditional parole), for the same reasons that apply to the CAM Parole Program participants.

                                  22         The defendants argue that CASA is not suffering irreparable harm that can be remedied by

                                  23   injunctive relief because “[t]he harm [to CASA] has already occurred, is unlikely to recur, and is

                                  24

                                  25
                                       40
                                  26        Id. at 3 (¶ 9).
                                       41
                                  27        Id. at 5–6 (¶¶ 17–18).
                                       42
                                            Id. at 5–6 (¶ 18).
                                  28

                                       ORDER – No. 18-cv-03539-LB                       17
                                   1   unlikely to be remedied by a temporary stay.”43 The harms to CASA, however, are ongoing: for

                                   2   example, CASA is devoting resources on an ongoing basis to assist members affected by the

                                   3   mass-rescission in finding alternative legal options for their family members. Cf. East Bay II, __ F.

                                   4   Supp. 3d __, 2018 WL 6660080, at *13 (issuing preliminary injunction based on showing of

                                   5   ongoing harms to organizational missions, including ongoing diversion of resources to find

                                   6   alternatives to asylum).

                                   7                                               *       *       *

                                   8         The plaintiffs have satisfied the second preliminary-injunction factor.

                                   9

                                  10   3. Balance of Harms and Public Interest

                                  11         3.1   Governing Law

                                  12         Where the government is the party opposing the preliminary injunction, the third and fourth
Northern District of California
 United States District Court




                                  13   preliminary-injunction factors — assessing the harm to the opposing party and weighing the

                                  14   public interest — merge. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014)

                                  15   (citing Nken v. Holder, 556 U.S. 418, 435 (2009)).

                                  16         3.2   Application

                                  17         The plaintiffs have submitted evidence that they will suffer irreparable harm in the absence of

                                  18   injunctive relief. Additionally, the plaintiffs have shown a likelihood of success on the merits of

                                  19   their APA claims, and “[t]he public interest is served by compliance with the APA: ‘[t]he APA

                                  20   creates a statutory scheme for informal or notice-and-comment rulemaking reflecting a judgment

                                  21   by Congress that the public interest is served by a careful and open review of proposed

                                  22   administrative rules and regulations.’” Azar, 911 F.3d at 581 (quoting Alcaraz v. Block, 746 F.2d

                                  23   593, 610 (9th Cir. 1984)).44

                                  24

                                  25   43
                                            Defs. Suppl. Opp’n – ECF No. 61 at 3; accord Defs. Further Suppl. Br. – ECF No. 70 at 5–6.
                                       44
                                  26     The focus is not solely on the result, i.e., whether DHS, had it complied with the APA, nonetheless
                                       could have achieved the same result (mass-rescinding conditional approvals of parole) that the
                                  27   plaintiffs challenge here. “[T]he public interest is served from proper process itself.” Azar, 911 F.3d at
                                       581–82 (citing Citizens for Better Forestry v. U.S. Dep’t of Agric., 341 F.3d 961, 976 (9th Cir. 2003)).
                                  28

                                       ORDER – No. 18-cv-03539-LB                          18
                                   1         In opposition, the defendants argue that “[a]ny order that enjoins a governmental agency from

                                   2   enforcing statutes and executive orders promulgated by the duly-elected representatives of the

                                   3   people constitutes an irreparable injury that weighs heavily against the entry of injunctive relief”

                                   4   and that the balance of harms and public interest thus weigh in their favor.45 This argument

                                   5   reaches too far. The APA is a statute promulgated by duly elected representatives too, and courts

                                   6   may enjoin an agency when it violates the APA. Regents II, 908 F.3d at 512 (preliminary-

                                   7   injunctive relief “is commonplace in APA cases”); see also Ramos v. Nielsen, 336 F. Supp. 3d

                                   8   1075, 1088 (N.D. Cal. 2018) (“The risk of interference with governmental actions inheres in any

                                   9   public injunction, but that does not categorically bar such injunctions. While courts must exercise

                                  10   particular caution in issuing injunctions on matters that concern immigration given Congress and

                                  11   the President’s extensive authority in this arena, it is beyond peradventure that governmental

                                  12   decision[s], even those that concern [] immigration, are not immune from judicial review.”) (citing
Northern District of California
 United States District Court




                                  13   Zadvydas v. Davis, 533 U.S. 678, 682 (2001); Osorio-Martinez v. Att’y Gen. U.S.A., 893 F.3d 153,

                                  14   175 (3d Cir. 2018)). The defendants argue that the plaintiffs “seek[] to use the courts to undermine

                                  15   the policy consequences of an election.”46 But while a new administration may change the policies

                                  16   of its predecessor — “[e]lections have policy consequences,” S.A., __ F. Supp. 3d __, 2018 WL

                                  17   6470253, at *31 (quoting Organized Vill. of Kake v. U.S. Dep’t of Agric., 795 F.3d 956, 968 (9th

                                  18   Cir. 2015) (en banc)) — it may not violate the APA when it does so. Organized Vill. of Kake, 795

                                  19   F.3d at 968 (“even when reversing a policy after an election,” an agency must comply with the

                                  20   APA).

                                  21         The defendants have not put forth evidence of how a preliminary injunction might cause them

                                  22   specific injury or harm in this case. The defendants do not point to any national-security threat

                                  23   posed by the CAM Parole Program participants here. They have not established that DHS would

                                  24   be unduly burdened if the court vacates its mass-rescission of conditional approvals of parole.47

                                  25

                                  26
                                       45
                                            Defs. Opp’n – ECF No. 32 at 28.
                                       46
                                            Id.
                                  27   47
                                         The defendants submitted a declaration from USCIS’s Chief of the International Operations
                                  28   Division that discusses the work USCIS and USCIS’s third-party contractor, the International

                                       ORDER – No. 18-cv-03539-LB                        19
                                   1   The defendants’ vague claims about burden generally are insufficient to establish that the balance

                                   2   of harms or the public interest favor their position. Cf. Doe I, 288 F. Supp. 3d at 1083 (issuing

                                   3   preliminary injunction where “Defendants have not put forth evidence of how a preliminary

                                   4   injunction might cause specific injury or harm [to Defendants] in this instance”).

                                   5      The plaintiffs have satisfied the third and fourth preliminary-injunction factors here.

                                   6

                                   7   4. Scope of the Injunction

                                   8      4.1    Governing Law

                                   9      “‘District courts have broad latitude in fashioning equitable relief when necessary to remedy

                                  10   an established wrong.’” Boardman v. Pac. Seafood Grp., 822 F.3d 1011, 1024 (9th Cir. 2016)

                                  11   (quoting Earth Island Inst. v. Carlton, 626 F.3d 462, 475 (9th Cir. 2010)). “The ‘purpose of a

                                  12   preliminary injunction is to preserve the status quo ante litem pending a determination of the
Northern District of California
 United States District Court




                                  13   action on the merits.’” Id. (quoting Sierra Forest Legacy v. Rey, 577 F.3d 1015, 1023 (9th Cir.

                                  14

                                  15   Organization for Migration (“IOM”), did to process beneficiaries that DHS had conditionally approved
                                       for parole. Rosenberg Decl. – ECF No. 61-1 at 2–3 (¶¶ 5–7). USCIS’s contract and budget with IOM
                                  16   provided for two people in Honduras, one person in Guatemala, and two people in El Salvador (plus a
                                       third person spending 50% of his time) working on CAM Program processing. Id. at 3 (¶ 7). This
                                  17   included both post-approval processing for beneficiaries who were conditionally approved for parole
                                       and pre-approval processing for beneficiaries who were applying for parole (and refugee) status. Hr’g
                                  18   Tr. – ECF No. 75 at 6. Counsel for the defendants was not able to say how much time these spent
                                       solely on post-approval (and not pre-approval) processing for beneficiaries conditionally approved for
                                  19   parole (and not for refugee status), id. at 7, but logically it must be less than 100%.
                                  20    USCIS’s contract with IOM for CAM Parole Program processing ended in 2017. Rosenberg Decl. –
                                       ECF No. 61-1 at 4 (¶ 8). The defendants do not claim that USCIS could not enter into a new contract
                                  21   with IOM to process beneficiaries that DHS conditionally approved for parole, or, alternatively, that
                                       USCIS could not do that work itself or outsource it to another third party. The plaintiffs argue, and the
                                  22   defendants do not dispute, that IOM continues to work with USCIS to process beneficiaries who were
                                       approved as refugees. See M.C. Decl. – ECF No. 24-5 at 12 (¶¶ 4–7) (IOM processing refugee
                                  23   applications in June 2018); accord Hr’g Tr. – ECF No. 75 at 7–8 (plaintiffs’ asserting, and defendants’
                                       not denying, that IOM is continuing to process refugee applications as late as January 2019). It thus
                                  24   appears that USCIS can make arrangements to process beneficiaries who were conditionally approved
                                       for parole.
                                  25    The court also notes that the defendants did not offer any evidence of burden in their initial
                                       opposition to the plaintiffs’ preliminary-injunction motion. See Defs. Opp’n – ECF No. 32 at 28–29.
                                  26   The court called for supplemental briefing and gave the defendants an opportunity to submit evidence
                                       on the burdens that the government might have to bear if it had to restart processing conditionally
                                  27   approved CAM Parole Program beneficiaries. Order – ECF No. 52 at 2. The defendants did not submit
                                       any evidence on this issue other than the one USCIS declaration. Defs. Suppl. Opp’n – ECF No. 61.
                                  28

                                       ORDER – No. 18-cv-03539-LB                         20
                                   1   2009)). “The status quo ante litem refers not simply to any situation before the filing of a lawsuit,

                                   2   . . . . [which c]ould lead to absurd situations, in which plaintiffs could never bring suit once

                                   3   [unlawful] conduct had begun,” but “instead to ‘the last uncontested status which proceeded the

                                   4   pending controversy.’” GoTo.com, Inc. v. Walt Disney Co., 202 F.3d 1199, 1210 (9th Cir. 2000)

                                   5   (quoting Tanner Motor Livery, Ltd. v. Avis, Inc., 316 F.2d 804, 809 (9th Cir. 1963)); accord

                                   6   Boardman, 822 F.3d at 1024 (quoting GoTo.com, 202 F.3d at 1210).

                                   7      “‘The scope of injunctive relief is dictated by the extent of the violation established, not by the

                                   8   geographical extent of the plaintiff.’” East Bay Sanctuary Covenant v. Trump, 909 F.3d 1219,

                                   9   1255 (9th Cir. 2018) (East Bay I) (internal brackets omitted) (quoting Califano v. Yamasaki, 442

                                  10   U.S. 682, 702 (1979)). “An injunction may extend ‘benefit or protection’ to nonparties ‘if such

                                  11   breadth is necessary to give prevailing parties the relief to which they are entitled.’” Id. (quoting

                                  12   Bresgal v. Brock, 843 F.2d 1163, 1170 (9th Cir. 1987)). “Equitable relief may ‘be no more
Northern District of California
 United States District Court




                                  13   burdensome to the defendant than necessary to provide complete relief to the plaintiffs.’” Id.

                                  14   (quoting Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994)).

                                  15      “In immigration matters, [the Ninth Circuit] ha[s] consistently recognized the authority of

                                  16   district courts to enjoin unlawful policies on a universal basis.” East Bay I, 909 F.3d at 1255

                                  17   (citing Regents II, 908 F.3d at 511; Trump IV, 878 F.3d at 701; Washington, 847 F.3d at 1166–67).

                                  18   “‘Such relief is commonplace in APA cases, promotes uniformity in immigration enforcement,

                                  19   and is necessary to provide the plaintiffs here with complete redress.’” Id. (quoting Regents II, 908

                                  20   F.3d at 512). While the Ninth Circuit has “recognize[d] a growing uncertainty about the propriety

                                  21   of universal injunctions,” it recently reaffirmed that its cases affirming nationwide injunctions in

                                  22   the context of immigration enforcement are an “uncontroverted line of precedent.” Id. at 1255–56.

                                  23      The Ninth Circuit recently confronted issues regarding the scope of a preliminary injunction in

                                  24   the context of the Deferred Action for Childhood Arrivals (“DACA”) program. Regents II, 908

                                  25   F.3d 476. There, DHS made the decision to rescind DACA and announced that all DACA requests

                                  26   and applications for employment authorization would be rejected. Regents I, 279 F. Supp. 3d at

                                  27
                                  28

                                       ORDER – No. 18-cv-03539-LB                         21
                                   1   1026. The plaintiffs brought an APA challenge to DHS’s rescission decision and sought a

                                   2   preliminary injunction.48 The district court enjoined DHS from rescinding DACA and ordered it

                                   3   “to maintain the DACA program on a nationwide basis on the same terms and conditions as were

                                   4   in effect before the rescission . . ., including allowing DACA enrollees to renew their enrollments,

                                   5   with [certain] exceptions[.]” Id. at 1048; accord Batalla Vidal v. Nielsen, 279 F. Supp. 3d 401, 409

                                   6   (E.D.N.Y. 2018) (similarly enjoining DHS from rescinding the DACA program and ordering DHS

                                   7   to “continue processing both initial DACA applications and DACA renewal requests under the

                                   8   same terms and conditions that applied before September 5, 2017, subject to [certain]

                                   9   limitations”). It also ordered DHS to “post reasonable public notice that it will resume receiving

                                  10   DACA renewal applications and prescribe a process consistent with this order.” Regents I, 279 F.

                                  11   Supp. 3d at 1048. It further ordered DHS to “keep records of its actions on all DACA-related

                                  12   applications and provide summary reports to the Court (and counsel) on the first business day of
Northern District of California
 United States District Court




                                  13   each quarter.” Id. On appeal, the Ninth Circuit affirmed the district court’s injunction, holding that

                                  14   the district court had the authority to vacate DHS’s decision to rescind DACA on a nationwide

                                  15   basis and rejecting the government’s arguments that the injunction should be narrowed. Regents II,

                                  16   908 F.3d at 511–12.

                                  17        4.2     Application

                                  18              4.2.1   The court’s injunction

                                  19        The court holds that an injunction similar to the one that the Regents district court issued and

                                  20   the Ninth Circuit affirmed is appropriate here and is necessary to preserve the status quo ante litem

                                  21   pending a final determination of the case on the merits.

                                  22        The court first addresses the issue of what the status quo ante litem is (an issue disputed by the

                                  23   parties). The plaintiffs challenge not just DHS’s formal announcement in August 2017 that it was

                                  24   mass-rescinding conditional approvals of parole but also DHS’s decision in January or February

                                  25
                                       48
                                  26      The plaintiffs there also brought due-process and equal-protection claims and a claim for equitable
                                       estoppel, Regents I, 279 F. Supp. 3d at 1027–28, but the district court relied on only the APA claims in
                                  27   issuing a preliminary injunction, see id. at 1037–46; accord Regents II, 908 F.3d at 511 (affirming
                                       preliminary injunction on the basis of district court’s “APA merits holding”).
                                  28

                                       ORDER – No. 18-cv-03539-LB                         22
                                   1   2017 to stop processing beneficiaries conditionally approved for parole without announcing that it

                                   2   was doing so (which the plaintiffs characterize as a “secret shutdown”).49 Given this context, the

                                   3   status quo ante litem is the point before January or February 2017 when DHS was still processing

                                   4   conditionally approved beneficiaries.50 Cf. GoTo.com, 202 F.3d at 1210 (“The status quo ante

                                   5   litem refers not simply to any situation before the filing of a lawsuit, but instead to ‘the last

                                   6   uncontested status which preceded the pending controversy.’”) (citation omitted).

                                   7        To preserve the status quo ante litem, the court orders the following.

                                   8        First, the court vacates DHS’s decision to mass-rescind conditional approvals for the 2,714

                                   9   beneficiaries conditionally approved for parole but who had not traveled to the United States. Cf.

                                  10   Regents II, 908 F.3d at 511–12 (affirming preliminary injunction vacating agency action that

                                  11   likely violates the APA and noting that “[s]uch relief is commonplace in APA cases”).

                                  12        Second, the court orders DHS to continue the post-conditional-approval processing for these
Northern District of California
 United States District Court




                                  13   2,714 beneficiaries under the policies and procedures that it had in place prior to January 2017 for

                                  14   processing such beneficiaries, including the procedures described in USCIS’s publication Central

                                  15   American Minors (CAM) Parole Program: Information for Conditionally Approved Applicants

                                  16   (Exhibit 48 in the administrative record).51 Cf. Regents I, 279 F. Supp. 3d at 1048 (enjoining DHS

                                  17   from rescinding the DACA program and ordering DHS to maintain the DACA program on the

                                  18   same terms and conditions that were in effect before its attempt to terminate DACA, including

                                  19   with respect to DACA renewal applications); Batalla Vidal, 279 F. Supp. 3d at 409 (similarly

                                  20   enjoining DHS from rescinding the DACA program and ordering DHS to “continue processing

                                  21

                                  22
                                       49
                                         The defendants do not deny that DHS stopped processing conditionally approved beneficiaries in
                                  23   January or February 2017. See Defs. Suppl. Opp’n – ECF No. 61 at 2.
                                  24
                                       50
                                          The court held that DHS’s public announcement in August 2017 that it was terminating the CAM
                                       Parole Program mooted the plaintiffs’ APA challenge to the “secret shutdown” as it relates to DHS’s
                                  25   terminating the CAM Parole Program going forward. S.A., __ F. Supp. 3d __, 2018 WL 6470253, at
                                       *32. By contrast, the plaintiffs’ challenge here relates to the mass-rescinding of conditional approvals
                                  26   of parole that had already been issued. The alleged “secret shutdown” is relevant in determining the
                                       status quo ante litem with respect to that issue.
                                       51
                                  27     U.S. Citizenship & Immigration Servs., Central American Minors (CAM) Parole Program:
                                       Information for Conditionally Approved Applicants (Nov. 23, 2015) – ECF No. 33-48.
                                  28

                                       ORDER – No. 18-cv-03539-LB                         23
                                   1   both initial DACA applications and DACA renewal requests under the same terms and conditions

                                   2   that applied before September 5, 2017, subject to [certain] limitations”).52

                                   3        The court notes that the defendants have raised the prospect that, even if DHS’s decision to

                                   4   mass-rescind conditional approvals of parole were vacated and the beneficiaries’ conditional

                                   5   approval were restored, DHS might refuse to process the beneficiaries in good faith and instead

                                   6   might place the beneficiaries on an indefinite hold.53 The court thus explicitly orders that DHS

                                   7   may not adopt any policy, procedure, or practice of not processing the beneficiaries or placing

                                   8   their processing on hold en masse. Instead, DHS must process the beneficiaries in good faith.

                                   9   Nothing in this order prevents DHS from placing any beneficiary’s processing on hold on an

                                  10   individualized basis to the extent that it could do so under the policies and procedures it had in

                                  11   place prior to January 2017.

                                  12        Third, the court orders DHS, by March 21, 2019, to submit to the court and counsel a plan for
Northern District of California
 United States District Court




                                  13   resuming processing the 2,714 beneficiaries, with benchmarks for assessing compliance. Cf.

                                  14   Regents I, 279 F. Supp. 3d at 1048 (ordering DHS to prescribe a process consistent with the

                                  15   court’s injunction order); Ramos, 336 F. Supp. 3d at 1108–09 (ordering DHS to report to the court

                                  16   the administrative steps taken to comply with the court’s injunction order); see generally Thomas

                                  17   v. County of Los Angeles, 978 F.2d 504, 510 (9th Cir. 1993) (“The district court is authorized to

                                  18   direct the submission of [] reports to ensure compliance with an injunction. Provided it is not

                                  19   ‘overly burdensome,’ such oversight can be a proper exercise of the district court’s discretion

                                  20   ‘because it helps ensure compliance with the injunction.’”) (citing Gluth v. Kangas, 951 F.2d

                                  21   1504, 1511 (9th Cir. 1991)).

                                  22

                                  23

                                  24

                                  25   52
                                        The court does not order DHS or USCIS necessarily to reengage IOM to process these beneficiaries.
                                  26   DHS and USCIS can opt to perform processing, use IOM, or contract with another third party.
                                       53
                                         See Defs. Suppl. Opp’n – ECF No. 61 at 2 (“If the Court were to stay the August 2017 agency
                                  27   decision terminating that CAM Parole Program, as Plaintiffs request, the natural result would be for
                                       the program to return to the holding pattern it was in prior to that decision, not to active processing.”).
                                  28

                                       ORDER – No. 18-cv-03539-LB                           24
                                   1         Nothing in this order compels DHS to reach any particular outcome with respect to the

                                   2   processing of any individual beneficiary or prevents DHS from exercising its discretion with

                                   3   respect to the parole of any individual beneficiary.

                                   4         Nothing in this order prevents DHS from reconsidering its decision to mass-rescind

                                   5   conditional approvals of parole, including reassessing the serious reliance interests of participants

                                   6   conditionally approved for parole.

                                   7             4.2.2    The defendants’ objections

                                   8         The defendants raise several objections to the entry of a preliminary injunction.

                                   9         The defendants first object that the preliminary injunction “does not seek to preserve the status

                                  10   quo, as plaintiffs posit. Instead, plaintiffs seek to alter the status quo, asking the Court to turn back

                                  11   the clock . . . and reinstate the [CAM Parole] program for applicants in the pipeline at the time it

                                  12   was officially terminated.”54 To the extent that the court’s injunction “turn[s] back the clock,” it
Northern District of California
 United States District Court




                                  13   does so to preserve the status quo ante litem, which — contrary to the defendants’ claims — is not

                                  14   measured from the moment the plaintiffs filed their complaint but “instead to the ‘last uncontested

                                  15   status which preceded the pending controversy.’” GoTo.com, 202 F.3d at 1210 (citation omitted).

                                  16         The defendants argue that the plaintiffs did not file their complaint until ten months after DHS

                                  17   announced the termination of the CAM Parole Program and that this delay counsels against entry

                                  18   of an injunction. “But, ‘courts are loath to withhold relief solely’ because of delay, which ‘is not

                                  19   particularly probative in the context of ongoing, worsening injuries.’” Disney, 869 F.3d at 866

                                  20   (quoting Arc of Cal. v. Douglas, 757 F.3d 975, 990 (9th Cir. 2014)). Also, here, a number of the

                                  21   plaintiffs initially responded to DHS’s decision to rescind their conditional approvals of parole by

                                  22   first filing requests for review (“RFRs”) of the decisions denying them refugee status under the

                                  23   CAM Refugee Program.55 Two plaintiffs, M.C. and J.C., did not have their RFRs denied until

                                  24   June 2018.56 The other plaintiffs who filed RFRs received no responses when they filed this

                                  25
                                       54
                                            Defs. Opp’n – ECF No. 32 at 15 (citations and internal quotation marks and brackets omitted).
                                  26
                                        B.E. Decl. – ECF No. 6-16 at 11 (¶ 22); G.E. Decl. – ECF No. 6-18 at 10 (¶ 18); A.B. Decl. – ECF
                                       55

                                  27   No. 6-14 at 10 (¶ 20); M.C. Decl. – ECF No. 24-5 at 12 (¶ 3); S.F. Decl. – ECF No. 24-6 at 11 (¶ 17).
                                       56
                                            M.C. Decl. – ECF No. 24-5 at 12 (¶¶ 4–7).
                                  28

                                       ORDER – No. 18-cv-03539-LB                          25
                                   1   action.57 The delay is not suggestive of the plaintiffs’ “sleeping on [their] rights,” as opposed to

                                   2   the plaintiffs’ possibly “waiting to file for preliminary relief until a credible case for irreparable

                                   3   harm can be made.” Cf. Arc. of Cal., 757 F.3d at 991.

                                   4        The defendants argue that the plaintiffs are requesting a mandatory injunction that alters the

                                   5   status quo, rather than a prohibitory injunction that maintains the status quo, and that their request

                                   6   thus should be subject to a heightened standard. The Ninth Circuit has held, however, that

                                   7   preliminary injunctions “that prohibit enforcement of a new law or policy . . . [are] prohibitory,”

                                   8   not mandatory. Ariz. Dream Act Coalition v. Brewer, 757 F.3d 1053, 1061 (9th Cir. 2014); accord

                                   9   Regents I, 279 F. Supp. 3d at 1025–26, 1048 n.20 (where plaintiffs did not file their complaint for

                                  10   three months after DHS terminated the DACA program, court nonetheless held that its injunction

                                  11   vacating DHS’s rescission of DACA and ordering DHS to continue processing DACA renewal

                                  12   applications was prohibitory, not mandatory, as it simply preserved the status quo ante litem). Nor
Northern District of California
 United States District Court




                                  13   does the fact that the injunction requires DHS to process conditionally approved beneficiaries

                                  14   transform the injunction into a mandatory one. DHS previously processed such beneficiaries

                                  15   during the status quo ad litem, and the court may order DHS to continue with that approach to

                                  16   maintain that status quo. Cf. Regents I, 279 F. Supp. 3d at 1048 (requiring DHS to receive and

                                  17   process DACA renewal applications); Batalla Vidal, 279 F. Supp. 3d at 409 (same).58

                                  18        The defendants next object that a preliminary injunction would grant the plaintiffs the same

                                  19   relief that they ultimately seek in their complaint. But the Ninth Circuit has held that, at least in

                                  20

                                  21    B.E. Decl. – ECF No. 6-16 at 11 (¶ 22); G.E. Decl. – ECF No. 6-18 at 10 (¶ 18); A.B. Decl. – ECF
                                       57

                                       No. 6-14 at 10 (¶ 20); S.F. Decl. – ECF No. 24-6 at 11 (¶ 17).
                                       58
                                  22      The defendants cite Singh v. Carter, 185 F. Supp. 3d 11 (D.D.C. 2016), to argue that the injunction
                                       here is mandatory. Defs. Opp’n – ECF No. 32 at 16. That case is inapposite. It involved a Sikh army
                                  23   officer who sought a permanent religious accommodation to allow him to wear uncut hair, a beard, and
                                       a turban as required by his faith but barred by Army grooming regulations. Singh, 185 F. Supp. 3d at
                                  24   14. The Army had not previously granted the plaintiff a permanent accommodation that it later
                                       rescinded. (After the plaintiff filed his complaint, the Army granted him a temporary limited
                                  25   accommodation, but it never granted him a permanent one. Id. at 15.) The preliminary injunction the
                                       plaintiff sought thus would not have preserved a preexisting status quo but would have imposed new,
                                  26   never-before-instituted obligations on the Army. The court held that such a preliminary injunction
                                       would be mandatory. Id. at 17 (“the plaintiff’s requested injunction is mandatory — that is, . . . its
                                  27   terms would alter, rather than preserve, the status quo by commanding some positive act”). Here, by
                                       contrast, a preliminary injunction would return to a preexisting status quo.
                                  28

                                       ORDER – No. 18-cv-03539-LB                         26
                                   1   the context of APA challenges in immigration matters, “[w]hen a reviewing court determines that

                                   2   agency regulations are unlawful, the ordinary result is that the rules are vacated,” and the fact that

                                   3   vacatur is the ordinary relief provided on a final judgment does not undermine a preliminary

                                   4   injunction that vacates the agency’s actions on a preliminary basis. Regents II, 908 F.3d at 511–12

                                   5   (quoting Nat’l Mining Ass’n v. U.S. Army Corps. of Eng’rs, 145 F.3d 1399, 1409 (D.C. Cir.

                                   6   1998)).59

                                   7        The defendants next object that the court cannot enjoin the Secretary of Homeland Security’s

                                   8   exercise of discretion with respect to parole decisions. This concern is misplaced. As stated above,

                                   9   the court does not enjoin the Secretary’s exercise of discretion and does not require DHS to reach

                                  10   a particular ultimate decision on parole with respect to any given beneficiary. Cf. Regents I, 279 F.

                                  11   Supp. 3d at 1048 (issuing injunction but allowing DHS to exercise fair discretion on an

                                  12   individualized basis and not constraining DHS’s ability to remove any individual DACA enrollee
Northern District of California
 United States District Court




                                  13   that DHS determines in its judgment should be removed); Batalla Vidal, 279 F. Supp. 3d at 437

                                  14   (issuing injunction but holding that DHS “of course, may adjudicate DACA renewal requests on a

                                  15

                                  16
                                       59
                                  17     The defendants cite Taiebat v. Scialabba, No. 17-cv-0805-PJH, 2017 WL 747460 (N.D. Cal. Feb.
                                       27, 2017), to argue that a preliminary injunction that provides the same relief that the plaintiffs
                                  18   ultimately seek after a full judgment is improper. That case, which was not an APA case, is inapposite.
                                       The plaintiff there was a non-citizen who sought a writ of mandamus compelling USCIS to process his
                                  19   application for an adjustment of his immigration status. Id. at *1. The plaintiff sought a preliminary
                                       injunction compelling USCIS to process his application — the same relief he requested in his petition
                                  20   for a writ of mandamus. Id. at *2–3. The court denied the plaintiff’s request for a preliminary
                                       injunction on the grounds that the plaintiff was not seeking to preserve any preexisting status quo and
                                  21   instead “[wa]s seeking a mandatory injunction that would require the government to immediately
                                       adjudicate his petition for adjustment of status.” Id. at *3. Here, by contrast, a preliminary injunction
                                  22   would return the plaintiffs to a preexisting status quo.
                                         The defendants also cite University of Texas v. Camenisch, 451 U.S. 390 (1981), to argue that “[i]t is
                                  23   generally inappropriate for a federal court at the preliminary-injunction stage to give a final judgment
                                       on the merits.” Defs. Opp’n – ECF No. 32 at 16 (citing Camenisch, 451 U.S. at 395). This argument
                                  24   does not change the outcome either. Camensich said nothing about the form that preliminary injunctive
                                       relief could or could not take: the question of a preliminary injunction in that case was moot, and the
                                  25   Court declined to address it. Id. at 394. What the Court was saying was that findings of fact and
                                       conclusions of law made by a court in granting a preliminary injunction are just that — preliminary —
                                  26   and do not bind the court at a trial on the merits. Id. at 395. As a result, it is inappropriate to enter a
                                       final judgment (such as a summary judgment) at the preliminary-injunction stage. See id. at 395–96.
                                  27   The court is not entering a final judgment here — and nothing in Camenisch holds that the scope of a
                                       preliminary injunction cannot overlap with the relief requested for an eventual final judgment.
                                  28

                                       ORDER – No. 18-cv-03539-LB                          27
                                   1   case-by-case, individualized basis”). The court requires only that DHS follow the procedures that

                                   2   were previously in place with respect to processing conditionally approved beneficiaries.60

                                   3        The defendants next argue that any preliminary injunction should be limited to the named

                                   4   plaintiffs who were CAM Parole Program participants. In support of this argument, the defendants

                                   5   cite Azar, 911 F.3d 558, where the Ninth Circuit narrowed a preliminary injunction issued in

                                   6   connection with a challenge to regulations promulgated under the Affordable Care Act from

                                   7   applying nationwide to applying only in those states that were plaintiffs in the case. Id. at 582–

                                   8   84.61 The defendants do not explain how an injunction limited to the named individual plaintiffs in

                                   9   this case would provide full relief to CASA. Cf. East Bay I, 909 F.3d at 1256 (declining to narrow

                                  10   nationwide injunction where “the Government failed to explain how the district court could have

                                  11   crafted a narrower remedy that would have provided complete relief to the Organizations”)

                                  12   (internal quotation marks and brackets omitted) (citing Regents II, 908 F.3d at 512). Azar also did
Northern District of California
 United States District Court




                                  13   not involve immigration, an area where the Ninth Circuit has “consistently recognized the

                                  14   authority of district courts to enjoin unlawful policies on a universal basis” to “promote[]

                                  15   uniformity in immigration enforcement, and . . . provide the plaintiffs . . . with complete redress.”

                                  16   East Bay I, 909 F.3d at 1255 (citing Regents II, 908 F.3d at 511–12; Trump IV, 878 F.3d at 701;

                                  17   Washington, 847 F.3d at 1166–67). “Because Azar did not involve immigration laws, it did not

                                  18   cast doubt on the Ninth Circuit’s ‘uncontroverted line of precedent’ regarding nationwide

                                  19   injunctions in this context, which assuredly involve issues of ‘nationwide impact.’” East Bay II, __

                                  20   F. Supp. 3d __, 2018 WL 6660080, at *17 (citing East Bay I, 909 F.3d at 1256; Azar, 911 F.3d at

                                  21   584).

                                  22        Finally, the defendants argue that the court should remand DHS’s decision to mass-rescind

                                  23   conditional approvals of parole to DHS for reconsideration, rather than enjoining or vacating

                                  24

                                  25   60
                                         Accord Pls. Suppl. Reply – ECF No. 67 at 3 (“Plaintiffs do not ask the Court to mandate a particular
                                  26   outcome in any given CAM application, but simply to require Defendants (including Border Patrol) to
                                       follow their own procedures that were in place during the last uncontested status.”).
                                       61
                                  27     Within those states, the injunction still applied statewide and thus affected nonparties beyond the
                                       named plaintiffs in the case.
                                  28

                                       ORDER – No. 18-cv-03539-LB                         28
                                   1   DHS’s decision.62 (On February 27, 2019, two weeks after the second hearing in this case, the

                                   2   Director of USCIS submitted a declaration stating that USCIS is currently undergoing a

                                   3   reconsideration process that is expected to take approximately 60 days.63) The Ninth Circuit has

                                   4   affirmed the propriety of preliminary injunctions in APA cases staying or vacating agency action

                                   5   over remanding the matter to the agency. See Regents II, 908 F.3d at 511–12. While “‘[a] federal

                                   6   court ‘is not required to set aside every unlawful agency action,’ and the ‘decision to grant or deny

                                   7   injunctive or declaratory relief under APA is controlled by principles of equity,’” the defendants

                                   8   have not persuaded the court why it should decline to issue an injunction here. All. for the Wild

                                   9   Rockies v. U.S. Forest Serv., 907 F.3d 1105, 1121 (9th Cir. 2018) (quoting Nat’l Wildlife Fed’n v.

                                  10   Espy, 45 F.3d 1337, 1343 (9th Cir. 1995)). While DHS can consider the issue for as long as it

                                  11   wants, the court issues a preliminary injunction now to preserve the status quo ante litem.64

                                  12
Northern District of California
 United States District Court




                                  13                                                  CONCLUSION

                                  14         The court grants in part and denies in part the plaintiffs’ motion for a preliminary injunction.

                                  15   The court denies the plaintiffs’ motion to enjoin DHS from terminating the CAM Parole Program

                                  16   going forward. The court grants the motion to require DHS to continue to process the 2,714

                                  17   conditionally approved beneficiaries under the procedures that it had in place for processing the

                                  18   beneficiaries before it terminated the Program and orders the following:

                                  19         1. DHS’s decision to mass-rescind conditional approvals for the 2,714 beneficiaries

                                  20             conditionally approved for parole but who had not traveled to the United States is vacated.

                                  21         2. DHS must continue the post-conditional-approval processing for the 2,714 beneficiaries

                                  22             under the policies and procedures for processing beneficiaries that it had in place before

                                  23

                                  24   62
                                            Defs. Suppl. Opp’n – ECF No. 61 at 4–7.
                                  25
                                       63
                                            Cissna Decl. – ECF No. 76-1 at 2 (¶ 2).
                                       64
                                         Compare id. (stating 79 days after the court first issued its order denying in part the defendants’
                                  26   motion to dismiss that USCIS plans to reconsider the issue for an additional 60 days) with NAACP v.
                                       Trump, 298 F. Supp. 3d 209, 249 (D.D.C. 2018) (issuing preliminary injunction vacating DHS’s
                                  27   decision to rescind DACA and staying injunction and giving DHS 90 days to better explain its
                                       decision).
                                  28

                                       ORDER – No. 18-cv-03539-LB                          29
                                   1          January 2017, including the procedures described in USCIS’s publication Central

                                   2          American Minors (CAM) Parole Program: Information for Conditionally Approved

                                   3          Applicants (Exhibit 48 in the administrative record). DHS is preliminarily enjoined from

                                   4          adopting any policy, procedure, or practice to not process the beneficiaries or to place their

                                   5          processing on hold en masse. Nothing in this order prevents DHS from placing any

                                   6          beneficiary’s processing on hold on an individualized basis to the extent that it could do so

                                   7          under the policies and procedures it had in place before January 2017.

                                   8      3. By March 21, 2019, DHS must submit to the court and counsel its plan for processing

                                   9          these 2,714 beneficiaries with benchmarks for assessing compliance.

                                  10      4. Nothing in this order compels DHS to reach any particular outcome with respect to the

                                  11          processing of any individual beneficiary or prevents DHS from exercising its discretion

                                  12          with respect to the parole of any individual beneficiary.
Northern District of California
 United States District Court




                                  13      5. Nothing in this order prevents DHS from reconsidering its decision to mass-rescind

                                  14          conditional approvals of parole, including the serious reliance interests of participants

                                  15          conditionally approved for parole.

                                  16

                                  17      IT IS SO ORDERED.

                                  18      Dated: March 1, 2019

                                  19                                                   ______________________________________
                                                                                       LAUREL BEELER
                                  20                                                   United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28

                                       ORDER – No. 18-cv-03539-LB                       30
